Citation Nr: 0838882	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post right ankle fracture with synostosis and 
post-traumatic arthritis prior to June 30, 2006.

2.  Entitlement to an initial rating in excess of 10 percent 
for posterior right tibial tendon insufficiency and 
tendonitis associated with the service-connected right ankle 
disorder prior to June 30, 2006.

3.  Entitlement to service connection for a right shoulder 
disability as secondary to service-connected right ankle 
disorder.

4.  Entitlement to a back disability as secondary to service- 
connected right ankle disability.

5.  Entitlement to a left hip disability as secondary to 
service-connected right ankle disability.

6.  Entitlement to service connection for a right hip 
disability as secondary to service-connected right ankle 
disability.

7.  Whether there was clear and unmistakable error (CUE) in 
an April 2006 VA rating decision that severed service 
connection for status post ankle fracture with synostosis and 
post traumatic arthritis.

8.  Whether there was clear and unmistakable error (CUE) in 
an April 2006 VA rating decision that severed service 
connection for posterior right tibial tendon insufficiency 
and tendonitis.  


WITNESSES AT HEARING ON APPEAL

Appellant, B.A.F.T. AND L.F.R.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted service connection for status post 
right ankle fracture with synostosis and post traumatic 
arthritis and for posterior right tibial tendon insufficiency 
and tendonitis associated with the right ankle disorder.  The 
RO assigned a 10 percent disability evaluation for each 
disorder, effective May 21, 2003.  The veteran disagreed with 
the initial evaluations assigned.

This matter also arises from rating decisions dated in 
February 2004 and in April 2004 wherein the RO denied 
entitlement to service connection for a left hip disability, 
a right hip disability, a right shoulder disability and back 
disability on a direct basis and as secondary to a service-
connected right ankle disorder.

In a January 2006 rating decision, the RO proposed to sever 
entitlement to service connection for the right ankle 
disorder and for the right tibial tendon disorder.  In an 
April 2006 rating decision the RO implemented the proposed 
severance and severed service connection for these disorders, 
effective June 30, 2006.  The issues of entitlement to an 
increased rating were then characterized as prior to June 30, 
2006.

The veteran presented testimony at a personal hearing in 
March 2008 before the undersigned Acting Veterans Law Judge.  
A copy of the hearing transcript was attached to the claims 
file.

The case was remanded by the Board in May 2008 for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As discussed in the Board's May 2008 remand, at the veteran's 
personal hearing in March 2008, he challenged the 
determination in a RO rating decision issued in April 2006 
wherein the RO severed entitlement to service connection for 
his status post right ankle fracture with synostosis and post 
traumatic arthritis and for posterior right tibial tendon 
insufficiency and tendonitis effective June 30, 2006.  He 
contends that the RO claimed that the injury to his right 
ankle was not in the line of duty, which was not true.  He 
claims that the burden of proof before severing his benefits 
was not met.  He challenged the administrative decision in 
November 2005 that determined that the injuries sustained in 
January 1960 were the result of his own willful misconduct.  
He further challenged the legal sufficiency of the 
determination to sever service connection.

The Board sympathetically read the pleadings of the pro se 
claimant (one who is self represented), and concluded that 
the veteran's testimony was enough to satisfy the 
requirements of clearly and specifically stating the alleged 
clear and unmistakable error (CUE), or errors, of fact or law 
in the prior rating decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  See Canady v. 
Nicholson, 20 Vet. App. 393, 401 (2006) (authorizing the 
Board to read sympathetically requests for revision based 
upon CUE of a pro se claimant).

The Board noted that a decision on a claim of CUE in the 
severance of service connection disorders of status post 
right ankle fracture with synostosis and post traumatic 
arthritis and for posterior right tibial tendon insufficiency 
and tendonitis would have an impact on the issues on appeal.  
Thus, the Board found that the prior to June 30, 2006, were 
deferred pending adjudication of the CUE claim.  See 
38 C.F.R. § 3.400(o)(1) (2007).  The Board's consideration of 
his claims of entitlement to service connection for a left 
hip disability, a right hip disability, a right shoulder 
disability and back disability on a direct basis and as 
secondary to a service-connected right ankle disorder are 
likewise inextricably intertwined with the veteran's claim of 
CUE in the April 2006 rating action wherein the RO severed 
service connection for a right ankle disorder and a right 
tibial tendon disorder and thus the adjudication of these 
claims was deferred until a decision was made on the 
veteran's CUE claim.

In a rating decision issued in May 2008, the AMC determined 
that no clear and unmistakable error was found in the April 
2006 VA rating decision that severed service connection for 
status post ankle fracture with synostosis and post traumatic 
arthritis and for posterior right tibial tendon insufficiency 
and tendonitis.  The veteran was notified of the decision in 
August 2008 and that he had one year from the date of the 
notification letter to appeal that decision.  

The AMC recertified the appeal in October 2008 and the claims 
file was returned to the Board.

Evidence received at the Board in October 2008 from the 
veteran is considered as a notice of disagreement with the 
May 26, 2008 rating decision that found no clear and 
unmistakable error in an April 2006 VA rating decision that 
severed service connection for status post ankle fracture 
with synostosis and post traumatic arthritis and severed 
service connection for posterior right tibial tendon 
insufficiency and tendonitis.  

The filing of a NOD initiates the appeal process.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  It does not appear that a 
statement of the case (SOC) has been issued with respect to 
the aforementioned issues.  Accordingly, because a timely NOD 
regarding this issue has been submitted, a remand is required 
in order for the RO to provide the veteran a statement of the 
case (SOC).  When a notice of disagreement has been timely 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).

For the reasons discussed above, the issues of entitlement to 
an initial rating in excess of 10 percent for status post 
right ankle fracture with synostosis and post traumatic 
arthritis prior to June 30, 2006, and for posterior right 
tibial tendon insufficiency and tendonitis associated with 
the right ankle disorder are deferred pending the appeal on 
the veteran's CUE claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Issue an SOC regarding the issue of 
clear and unmistakable error in the April 
2006 rating decision that severed service 
connection for status post ankle fracture 
with synostosis and post traumatic 
arthritis and for posterior right tibial 
tendon insufficiency and tendonitis.  
Inform the veteran of his appeal rights.

2.  Readjudicate the appeal.  If the 
benefits sought on appeal are not granted, 
the AMC should issue a supplemental 
statement of the case and provide the 
veteran and his attorney an opportunity to 
respond.  The case should then be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

